BAZELON, Chief Judge,
dissenting:
The central issue in this case is whether Section 8(b)(1)(B) of the National Labor Relations Act1 prohibits supervisor-employers from engaging in peaceful picketing to protest an employer’s actions, when the protest is directed solely to the protection of the supervisors’ employment interests and in no way implicates the interests of the employer’s rank-and-file employees. The majority agrees with the NLRB that the Section does indeed extend to such a protest, so long as the supervisors — who are not, of course, statutory “employees” themselves 2 — are members of a union to which statutory employees belong. It holds that this is so even though none of the union’s members is a rank-and-file employee of the employer whose actions the supervisors protest. I cannot agree.
Section 8(b) (1) (B) provides that it is “an unfair labor practice for a labor organization ... to restrain or coerce ... an employer in the selection of his representatives for the purposes of collective bargaining or the adjustment of grievances.” For the majority, the proper result in this case follows from the statutory language as a matter of simple logic: (1) Because some of its locals have statutory employees as members, the petitioner International Organization of Masters, Mates and Pilots (MM&P) is a “labor organization” within the meaning of the Act.3 (2) Supervisor-members of MM&P attempted, by peaceful picketing, to “coerce” an employer into substituting them for the master and mates hired under an agreement with another union. (3) The master and mates are representatives of the employer for the adjustment of grievances. The syllogism is complete. Since MM&P attempted to coerce an employer in his choice of grievance adjustment representatives, the Board was correct in deciding that MM&P had committed an unfair labor practice.
I do not fault the majority’s logic. But in defining the premises from which its logical exercise proceeds, the majority has, 1 think, allowed itself to be led into a cul de sac against which the Supreme Court has repeatedly warned: “It is a ‘familiar rule, that a thing may be within the letter of the statute and yet not within the statute, because not within its spirit, nor within the intention of its makers.’ ” 4 Moreover, the Court has said, this rule has particular force in the construction of labor legislation — legislation that is, “to a marked degree, the result of conflict and compromise between strong contending forces and deeply held views on the role of organized labor in the free eco*17nomic life of the Nation and the appropriate balance to be struck between the uncontrolled power of management and labor to further their respective interests.” 5
In short, the proper scope of Section 8(b)(1)(B)’s prohibition cannot be deduced from the statutory language alone. Our reading of the language must be informed by Congress’ intent in enacting the prohibition, as fairly discerned from the relevant legislative materials. And our inquiry must attend to the place of the section in the complex of statutory provisions that concern the relationship between employers and supervisors.6
The Taft-Hartley Act of 19477 excludes supervisors from the definition of the term “employee,” enabling employers to condition supervisors’ employment on nonmembership in unions and nonparticipation in union affairs. Nevertheless, the law does not ban supervisors from wholly supervisory unions or from unions including, or even dominated by, rank-and-file employees. On the contrary, Section 14(a) of the Act8 specifically provides that “[n]othing herein shall prohibit any individual employed as a supervisor from becoming or remaining a member of a labor organization . . . . ”9
But while preserving supervisors’ rights to become and remain union members, the Act denies to supervisors the protections it affords to rank-and-file employees. Supervisors may not resort to federal and state labor relations boards to compel employer recognition, good faith bargaining, and nondiscriminatory treatment. They are, instead, left “to seek redress in self-help” for their economic and organizational grievanees:10
The Taft-Hartley Act changes, while they do not outlaw foremen’s unions, leave both foremen and employers to their economic weapons — the foremen to strikes and picketing to compel recognition, the latter to discriminatory discharges, espionage and blacklists to combat efforts to organize11
The Board’s decision in this ease restricts the power of supervisors to resort to self-help — a power that Congress intended them to retain — so long as they belong to a union containing statutory employees and so long as their positions involve collective bargaining or grievance adjustment functions. In effect, it places a tax on supervisors’ right to remain members of employee unions, a right that Section 14(a) specifically preserves.
I find nothing in the legislative history of Section 8(b)(1)(B) to support, or even favor, a conclusion that Congress intended it so to restrict supervisors’ rights. On the contrary, the legislative history makes clear that Congress was concerned with an entirely different problem. The Section was intended to prevent efforts by employee unions to coerce employers into choosing, as collective bargaining and grievance adjustment representatives, persons sympathetic to the union’s rank-and-file members, rather than persons loyal to the employer.12 Consistently with this pur*18pose, the Board has extended the Section to include employee union attempts, by discipline or otherwise, to force its supervisor members to perform collective bargaining or grievance adjustment functions in a manner favorable to the union.13 Before this case, however, the Board has never attempted to apply Section 8(b)(1)(B) to a union that neither represented, nor aspired to represent, the employer’s rank-and-file employees. And the reason for this is clear: in such circumstances, the purpose that Congress intended the Section to achieve is simply not implicated.
I would hold that a supervisory union is not a “labor organization” within the ambit of Section 8(b)(1)(B) unless it represents the rank-and-file employees of the supervisors’ employer. I think this the only holding consistent with Congress’ intent in enacting the Section and with the proper place of the Section in Congress’ scheme for dealing with supervisor-employer relations. There is, however, another consideration that strongly militates in favor of this conclusion in this case. The Board has decided that the peaceful picketing in which MM&P’s members engaged constituted an unfair labor practice. But the Supreme Court has consistently said that, before ascribing to Congress a purpose to outlaw peaceful picketing, there must be “ ‘the clearest indication in the legislative history’ . . . that Congress intended to do so as regards the particular ends of the picketing under review.”-14 This rule of construction, grounded as it is in First Amendment guarantees,15 precludes, I think, the wooden construction of Section 8(b) (1)(B) that the Board has adopted and the majority approves. The legislative history of the Section quite simply lacks any indication that it was intended to prohibit supervisors from peaceful picketing in protest of their employer’s actions, at least when their protest does not even arguably favor the interests of their employer’s rank-and-file employees.
Despite these considerations, the majority insists that the Act puts those supervisors who have collective bargaining or grievance adjustment functions to a choice. They may either join wholly supervisory unions, to which the prohibitions of the Act are inapplicable, or they must abide Section 8 restrictions on their efforts at self-help. As a practical matter, I doubt that this leaves supervisors or their unions with any real choice at all.16 In any case I find it clear that no such choice was contemplated by Congress. At most, the purpose of the Act favors a more narrowly drawn, more rational rule: a union may engage in self-help to protect the employment interests of its supervisor-members so long as the union does not at the same time represent rank-and-file employees of the supervisors’ employer.
*19I grant that this rule would, as the majority points out, work some inequity, since unions that represent both supervisors and their subordinates would be restricted in their resort to self-help. In that circumstance, however, Congress’ purpose in enacting Section 8(b)(1)(B) is at least arguably involved. I do not understand how avoiding this lesser inequity justifies adopting a construction of the Section that leads to greater inequity — inequity that is, moreover, entirely unjustified by the interests Congress intended the Section to protect.
I would grant the petition for review, reverse the decision of the Board, and deny enforcement of the order. I respectfully dissent.

. 29 U.S.C. § 158(b) (1) (B) (1970).


. See 29 U.S.C. § 152(3) (1970).


. See 29 U.S.C. § 152(5) (1970) ; Int’l. Org. of Masters, Mates & Pilots v. NLRB, 122 U.S.App.D.C. 74, 351 F.2d 771 (1965).


.National Woodworkers Mfrs. Ass’n. v. NLRB, 386 U.8. 612, 619, 87 S.Ct. 1250, 1255, 18 L.Ed.2d 357 (1967), quoting Holy Trinity Church v. United States, 143 U.S. 457, 459, 12 S.Ct. 511, 36 L.Ed. 226 (1892).


. Local 1976, United Brotherhood of Carpenters v. Labor Board, 357 U.S. 93, 99-100, 78 S.Ct. 1011, 1016, 2 L.Ed.2d 1186 (1958) ; see National Woodworkers Mfrs. Ass’n. v. NLRB, supra, 386 U.S., at 619, 87 S.Ct. 1250.


. See NLRB v. Allis Chalmers Mfg. Co., 388 U.S. 175, 87 S.Ct. 2001, 18 L.Ed.2d 1123 (1967).


. Labor Management Relations Act §§ 1 et seq., 29 U.S.C. §§ 141-187 (1970), amending 49 Stat. 449 (1935).


. 29 U.S.C. § 164(a) (1970).


. See Comment, The Role of Supervisors in Employee Unions, 40 U.Chi.L.Rev. 184, 187 (1972).


. 1 Legislative History of the Labor Management Relations Act of 1947 at 613 (1947).


. Cox, The Labor-Management Relations Act, 61 Harv.L.Rev. 1, 5 (1947) ; see Smith, The Taft-Hartley Act and State Jurisdiction Over Labor Relations, 46 Mich.L.Rev. 593, 600 (1948).


. See, e. g., 93 Cong.Rec. 3953 (1947), 1 Legislative History, supra note 7, at 1012 *18(remarks of Senator Taft). For a full discussion of the legislative history of the Section and its proper construction, see this court’s recent en bane decision in International Brotherhood of Electrical Workers v. NLRB, 159 U.S.App.D.C. 272, at 281-288, 487 F.2d 1143, at 1152-1159 (1973).


. E. g., San Francisco-Oakland-Mailers’ Union No. 18, 172 NLRB No. 252 (1968).


. NLRB v. Fruit & Vegetable Packers, Local 760, 377 U.S. 58, 62-63, 84 S.Ct. 1063, 1066, 12 L.Ed.2d 129 (1964), quoting NLRB v. Drivers Local Union, 362 U.S. 274, 284, 80 S.Ct. 706, 4 L.Ed.2d 710 (1961). (Emphasis added).


. Id.


. The majority contends that, in return fox-accepting Section 8(b)’s restrictions, supervisory unions containing statutory employees receive certain protections under Section 8(a). But the quid is by no means equal to the quo. For example, a supervisor who becomes a member of a union containing statutory employees might be discharged by his employer and replaced. Since the supervisor is not himself a statutory employee, he would not be able to get redress from the Board on the ground that he had been discriminatorily dismissed in violation of Section 8(a)(3). Yet, under the majority’s construction of 8(b)(1)(B), any attempt by the union or the supervisor himself to protest his dismissal would constitute an unfair labor practice. Thus, while the supervisors’ union may receive certain statutory protections as a labor organization, the supervisors themselves do not.